Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 4, 6-7, 9, 12-13, 15-16, 18 and 21-22 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Weilhammer et al. (US 2014/0324429 A1).
Regarding Claims 4 and 13, Weilhammer discloses system (Fig. 1) comprising: 
at least one processor (¶52, processor 20); and 
at least one non-transitory computer-readable memory storing instructions that, when executed by the at least one processor, are effective to program the at least one processor (¶21 and ¶53, software for execution by processor 20 to implement classifying device 40 and dialogue manager 30) to: 
receive first input data representing a first natural language declarative statement (¶86, user communicates instruction “I am cold”); 
determine that the first input data corresponds to declarative intent data (¶75, classifying device 40 uses a semantic model 60 to ascertain the semantics / sense content, the meaning or the grouping of received word or word sequence and makes semantic annotation to each word or to the entire speech input on the basis of the classification); 
determine first data representing a first state described by at least a portion of the first input data (¶87, classifying device 40 will at least allocate to the word “cold” the sense or meaning “temperature”); 
generate output data representing a request for clarification based at least in part on the first input data representing a declarative statement (¶87, it is necessary to obtain further information from the user; ¶88, classifying device 40 will instruct the dialogue manager 30 to begin a dialogue with the user with respect to the temperature by incorporating the temperature setting of the vehicle into the dialogue); 
receive second input data representing a response to the request for clarification (¶89, user reacts to this course of action of the dialogue system and communicates additional user information such as carrying out a temperature setting and raising the temperature to set it to be warmer);
determine an action intended to be taken in response to the first input data based at least in part on the second input data and the first input data (¶90, dialogue system will establish that a lower setting of the temperature is not to be assigned to the word sequence “I am cold” but rather raising of the temperature); and 
store the first data representing the first state in association with second data representing the action in a first data structure (¶91, dialogue manager 30 / classifying device 40 will save or store in memory 70 the word sequence “I am cold” together with semantic annotation temperature setting (temperature = “high”)).
Regarding Claims 6 and 15, Weilhammer discloses determine the first data based at least in part on the declarative intent data, wherein the first data indicates the state described in the first natural language declarative statement (¶75, making semantic annotation to each word or to the entire speech input; ¶87, allocate to the word “cold” the sense or meaning “temperature”); 
generate, by a first machine learning model (¶57 and ¶75, semantic model 60 is a neural network / decision tree), third data based at least in part on the first data, wherein the third data represents a predicted goal of the first natural language declarative statement (¶88, recognized the word “cold” and classify a sense content “temperature” relating to temperature setting); and 
generate, by a second machine learning model, a predicted action based at least in part on the third data, wherein the predicted action is an action associated with the predicted goal (¶88, set the temperature lower).  
Regarding Claims 7 and 16, Weilhammer discloses receive third input data, the third input data requesting a different action (¶89, user reacts to this course of action and communicates further input “please raise the temperature”); and 
store third data representing the different action in association with the first data based at least in part on the third input data (¶91, classifying device 40 will save in memory 70 the word sequence “I am cold” together with semantic annotation temperature setting (temperature = “high”)).  
Regarding Claims 9 and 18, Weilhammer discloses wherein the first state comprises a first condition described by at least a portion of the first natural language declarative statement (¶87, classifying device 40 will at least allocate to the word “cold” the sense or meaning “temperature”; ¶88, incorporating the temperature setting of the vehicle into the dialogue; i.e., the word “cold” in “I am cold” describes a temperature setting or condition), the at least one non-transitory computer-readable memory storing further instructions that, when executed by the at least one processor, are further effective to program the at least one processor to: 
determine, by a machine learning model using the first data (¶57 and ¶75, semantic model 60 is a neural network / decision tree), a predicted action (¶88, set the temperature lower); 
generate second output data representing a prompt inquiring whether the predicted action is to be executed (¶¶87-88, since the dialogue system is unable to allocate an unambiguous meaning to “I am cold”, it is necessary to obtain further information from the user by beginning a dialogue with the user with respect to the temperature); and 
receive third input data indicating that the action is to be executed, wherein the action is different from the predicted action, wherein the storing the second data representing the action is performed based at least in part on the third input data (¶89, user reacts to the dialogue system by communicating further user information “please raise the temperature”; ¶91, save or store in memory “I am cold” together with semantic annotation temperature-setting (temperature = “high”)).  
Regarding Claim 12, Weilhammer discloses wherein the first state comprises a first condition of the environment described by at least a portion of the first natural language declarative statement (¶87, classifying device 40 will at least allocate to the word “cold” the sense or meaning “temperature”; ¶88, incorporating the temperature setting of the vehicle into the dialogue; i.e., the word “cold” in “I am cold” describes a temperature setting or condition), the method further comprising:
receiving third input data (¶95, user operates window lifter in order to close the window within a certain short period of time after the interaction of the dialog system); 
determining third data representing a second state described by at least a portion of the third input data, wherein the second state describes a second condition of the environment (¶95, if this reaction of the user occurs within the certain short period of time after the interaction of the dialogue system, proceed on the assumption that a certain temporal proximity is present and store “I am cold” with the semantic annotation window-lifter (windows = “close”)); 
determining that the first state corresponds to the second state (¶95, store “I am cold” with the semantic annotation window-lifter (windows = “close”)); and 
storing the third data in association with the action and the second data (in view of ¶91, storing “I am cold” with semantic annotations temperature-setting (temperature = “high”) and window-lifter (windows = “close”)).
Regarding Claims 21-22, Weilhammer discloses the at least one non-transitory computer-readable memory storing further instructions that, when executed by the at least one processor, are further effective to program the at least one processor to: 
receive third data describing a context of the first input data (¶104, receiving context information from processor 20 for storage into memory 70); 
determine, by a first machine learning model using the first data and the third data, predicted goal data representing a prediction of a goal associated with the first state (¶105, the recognized word sequence, a classified semantic annotation from semantic model 60, and a further reaction of the user / context information are saved in memory 70; per ¶¶106-110, taking into account a further item of user information (i.e., context) immediately following receiving of the word sequence to learn sense content of the word sequence (i.e., meaning of the word sequence per ¶75) on the basis of the additional item of user information (i.e., using untrained semantic model 60)); and 
determine, by a second machine learning model using the predicted goal data, the first data, and the predicted goal data, the second data representing the action (¶¶112-13, iteratively learning the sense content until a termination condition (i.e., training a new or second semantic model 60); ¶113, completing of the incompletely classified received speech inputs and correcting misinterpreted parts of received speech inputs; ¶115, previously unknown data are now available, from which further meaning / word pairs can be learned or existing pairs can be improved; i.e., using the learned sense content of the word sequence to improve semantic annotation of the word sequence). - 12 -  
 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 17, and 19 are rejected under 35 USC 103 for being unpatentable over Weilhammer et al. (US 2014/0324429 A1) in view of Pitschel et al. (US 9922642 B2).
Regarding Claims 8 and 17, Weilhammer disclose wherein the first state comprises a first condition described by at least a portion of the first natural language declarative statement (¶87, classifying device 40 will at least allocate to the word “cold” the sense or meaning “temperature”; ¶88, incorporating the temperature setting of the vehicle into the dialogue; i.e., the word “cold” in “I am cold” describes a temperature setting or condition), the at least one non-transitory computer-readable memory storing further instructions that, when executed by the at least one processor, are further effective to program the at least one processor to: 
receive third input data representing a second natural language declarative statement different from the first natural language declarative statement (¶89, user communicates additional user information such as “please raise the temperature”); 
determine that the third input data corresponds to the declarative intent data (¶90, dialogue system will establish that a lower setting of temperature is not to be assigned to the word sequence “I am cold” but rather a raising of the temperature); 
determine fourth data representing a second state, wherein the second state is a second condition described by at least a portion of the second natural language declarative statement (¶91 in view of ¶75, annotate “I am cold” with temperature-setting (temperature = “high”); i.e., “please raise the temperature” is a clarification of “I am cold” to mean raising the temperature setting);  
determine that the second state corresponds to the first state (¶91 in view of ¶75, annotate “I am cold” with temperature-setting (temperature = “high”)); 
retrieve the second data representing the action (¶¶89-90, in both cases where user carry out temperature setting to raise the temperature and communicates further speech input “please raise the temperature”, dialogue system will establish that a raising of the temperature corresponds to “I am cold”).
Weilhammer does not teach generate a natural language prompt as output data, the natural language prompt representing a prompt for executing the action.  
Pitschel teaches a digital assistant for identifying user’s intent expressed in a natural language input and actively eliciting and obtaining information needed to fully infer the user intent (Col 9, Rows 12-18) to generate a natural language prompt as output data, the natural language prompt representing a prompt for executing an action (Col 17, Rows 64-65, in response to user request for action “Call Mom”; Col 18, Rows 23-40, generate a structure query {initiate a phone call, name = Mom, phone number = Mom’s cell phone number} and ask the user whether they wish to proceed with the phone call to Mom at her cell phone number and invoking a phone call application to call Mom on her cell phone number).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate a natural language prompt as output data representing a prompt for executing an action in order to provide an initial response to fulfill an initial intent that has been inferred (Pitschel, Col 18, Rows 23-25).
Regarding Claims 10 and 19, Weilhammer discloses receive third data describing a context of the first input data (¶104, communicate context information such as sensor signals and system states to memory 70; ¶105, store context in memory together with recognized word sequence, classified semantic annotation together with time-stamp to train semantic model 60).
Weilhammer does not teach determine a first domain associated with the first input data based at least in part on the third data; and determine the declarative intent data from among intents associated with the first domain.  
Pitschel teaches the digital assistant receiving context data of speech input data (Col 10, Rows 30-40, IO processing module 328 obtains context information associated with user speech input from user device),
determine a first domain associated with the speech input data based at least in part on the context data (Col 10, Rows 30-38, using context information to clarify, supplement, and further define information contained in token sequence received from speech to text processing module 330; Col 10, Rows 7-14, Rows 39-51, and Col 11, Rows 12-17, NLP module 332 attempts to associate the token sequence with one or more actionable intents contained in ontology 360 where an actionable intent node of ontology 360 along with its linked property nodes correspond to a domain); and 
determine an declarative intent data from among intents associated with the first domain (Col 10, Rows 7-14, attempt to associate the token sequence with one or more actionable intents; Col 12, Rows 21-42, NLP 332 selects an actionable intent in ontology 360 based on the domain that has the most triggered nodes triggered by (if word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360, the word or phrase will trigger or activate those nodes) the token sequences (i.e., the domain having the highest confidence value)). 
 It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use third data describing a context of the first input data to determine a first domain and thereafter determine the declarative intent data associated with the first domain in order to use the context information to clarify, supplement, and further define the first input data / speech input data (Pitschel, Col 10, Rows 30-33).
Claims 11 and 20 are rejected under 35 USC 103 for being unpatentable over Weilhammer et al. (US 2014/0324429 A1) in view of Haughay (US 2011/0208524 A1).
Weilhammer discloses determining at least one address in memory and store third data representing the action in association with fourth data representing the declarative statement at the at least one address in memory (¶91, store in memory 70 word sequence “I am cold” with semantic annotation temperature-setting (temperature = “high”)).
Weilhammer does not disclose receive metadata indicating an account associated with the first input data and store the third data and fourth data in the address in memory. 
Haughay discloses an electronic device for processing user voice inputs / voice commands using a user specific library (¶22 and ¶24) comprising receiving metadata indicating an account associated with user voice inputs / voice commands (¶61, when determining whether user providing the voice input was identified, determine whether the user provided an input characteristic of the user such as username and password) where the account stores words that relate to the interest of the user (¶63).
Haughay teaches storing a user specific library (i.e., an account associated with a username and password) or subset of words corresponding to previously received voice inputs associated with a specific user (¶63, a subset of library words associated with identified user stored by the user on the device; in view of ¶46, analyzing previously received voice inputs to identify particular words that are often used to determine user’s preferences) in order to compare the voice input to a reduced set of library words (¶45) specific to the user (¶40) to identify instructions within the voice input (¶45).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to require the user to provide metadata, such as username and password, indicating an account associated with the first input data and store third data in associated with fourth data in an address in memory associated with the account in order to create and store a subset of words specific to the user (Haughay, ¶40) in order to identify voice command instructions within voice inputs at a lower device resource cost (Haughay, ¶45).  
Allowable Subject Matter
Claims 1-3 are allowed over the prior arts of record. 
Claim 1 recites a method comprising: 
receiving, by a natural language processing system at a first time, first natural language input data representing a declarative statement from a device associated with a user profile; 
determining, by the natural language processing system, that the first natural language input data corresponds to a declarative intent; 
determining first state data indicated by the declarative intent, the first state data representing an environmental condition associated with the first natural language input data; 
determining a predicted action corresponding to the first state data; 
generating first output data comprising a prompt to inquire if the predicted action is intended; 
receiving second natural language input data, wherein the second natural language input data represents an action requested by a user that is different from the predicted action; 
storing, in a non-transitory computer-readable memory, data associated with the user profile and the data representing the action in association with the first state data; 
receiving, by the natural language processing system at a second time after the first time, third natural language input data; 
determining, by the natural language processing system, that the third natural language input data corresponds to the declarative intent; 
determining that the third natural language input data corresponds to the first state data; 
determining that the first state data is associated with the data representing the action in the non-transitory computer-readable memory; and 
executing the data representing the action to generate a first output.
Prior arts of record failed to disclose or render obvious the combination of limitations set forth in Claim 1. Therefore, Claims 1-3 are allowed over the prior arts of record. 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2018/0233141 A1 teaches an intelligent digital assistant receiving natural language user input from the user, parsing the user input at an intent handler to determine an intent template with slots, populating the slots in the intent template with information from user input, and performing resolution on the intent template to partially resolve unresolved information by querying user for missing or unresolved slot information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/24/2022